Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/14/22  has been entered.
 
This office action is in response to correspondence filed 07/14/22 regarding application 16/437,545, in which claims 1, 6, 7, 11, 16, and 20 were amended and claims 5, 10, and 19 were cancelled. Claims 1-4, 6-9, 11-18, and 20 are pending and have been considered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jorge R. Maranto, Reg. No. 76710 on 08/26/22.

The application has been amended as follows:
In the claims:

In claim 1: 
line 13: replace “configured generate” with “configured to generate”

In claim 2: 
line 1: replace “analyzers” with “analyzer”


Response to Arguments
Amended independent claims 1, 7, and 16 overcome the 35 U.S.C. 103 rejections of claims 1-4, 6-9, and 14-18 based on Muller, Gogh, Schroeder, Brown, and Shravo, and so the rejections are withdrawn. 

Allowable Subject Matter
Claims 1-4, 6-9, 11-18, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 

The closest prior art to independent claims 1, 7, and 16 is Muller et al. (“Stuck and Frustrated or In Flow and Happy: Sensing Developer’s Emotions and Progress”. 2015 IEEE/ACM 37th IEEE International Conference on Software Engineering, Florence, Italy, pages 688-699). Muller discloses an agitation detection and response system (providing automatic support to a developer when the developer is getting frustrated, i.e. agitated, page 697, section VII), comprising: a developer analyzer configured to capture activities performed by a developer (for instance, eye movement activity, page 690, section III A); an agitator configured to generate an agitation level of the developer based on the activities (the extracted features associated with frustration used by the classifier considered “agitation level”, page 695-696, Section IV C “Machine Learning”), wherein the agitation level indicates a difficulty within a segment of a programming language (one task was to write a small Java program that interacts with the StackExchange API to retrieve all answers posted by a specific user on StackOverflow and sum up the scores the user earned for those answers. Thus the negative and emotions sensed indicated a difficulty with “StackOverflow”, segment of Java, page 691, Section C. Change Tasks); a developer context (high or low progress of the developer, page 695, Section IV C “Data Labelling”); and a machine learning component configured to generate an agitation cause based at least partially on the agitation level and the developer context (pages 695-696, “Machine Learning” and “Results”, the “agitation cause” considered the set of features causing the classifier to predict negative emotions and low progress). However, Muller does not disclose the limitations of amended independent claims 1, 7, and 16.

Champlin-Scharff et al. (2015/0082277) discloses automatic pre-detection of potential coding issues and recommendation for resolution actions. However, Champlin-Scharff also does not disclose the limitations of amended independent claims 1, 7, and 16.

A combination or modification of Muller, Champlin-Scharff, and the other prior art of record would not have resulted in the limitations of claims 1, 7, and 16, and therefore claims 1, 7, and 16 would not have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Dependent claims 2-4, 6, 8, 9, 11-15, 17, 18, and 20 are allowable because they further limit allowable parent claims 1, 7, and 16. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 9:00 AM - 4:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571/270-6135. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                                                           08/29/22